Citation Nr: 1739884	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-15 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral shin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to June 1996 and from January 1998 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part denied the claim of entitlement to service connection for a bilateral shin condition.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

In this regard, the Veteran asserts that he has a bilateral shin disability that had its onset during his active service, and that this disability has continued to progress since that time.

In November 2010, the Veteran was afforded a VA contract orthopedic evaluation to determine the nature and etiology of his claimed bilateral shin condition.  See November 2011 VA QTC Examination Report.  The examining physician diagnosed bilateral shin splints, with apparent onset in 2009 according to the Veteran's available VA treatment records, and noted that the Veteran was treated for bilateral shin splints on multiple occasions during his active duty service, including in 1995 and 1996.  Id.  Despite this, the VA examiner noted that "10 years passed from the time of discharge before [the Veteran] was treated again for the shin splint problem and this includes 4 years (2005- 2009) during which he was being treated for his ankle and shoulder problems."  Id.  Accordingly, the examiner determined that "[i]t is not clear why the[ shin splints] should have flared in 2009 and today they are dramatically present."  Significantly, the examiner noted that, "with this [Veteran's] level of impairment[,] it would be expected that he would have an abnormal bone scan[; however, t]his was not done."  Id.  The examiner thus determined that, absent such a bone scan, he was unable to offer an opinion concerning the etiology of the Veteran's diagnosed bilateral shin splints without resorting to speculation.  See id.

Although the VA examiner indicated that a bone scan was necessary to assist in determining the etiology of the Veteran's bilateral shin splints, no such procedure was scheduled.  Accordingly, given the findings of the November 2011 examining physician, in the absence of an adequate VA opinion addressing the nature and etiology of his claimed condition, and in light of the Veteran's request at his May 2017 Travel Board hearing to undergo reevaluation, the Board finds that remand is warranted to reschedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral shin condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 4.2 (2017) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In providing the requested examination, all necessary diagnostic tests and studies, to specifically include a bone scan of the bilateral shins, must be conducted.  

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Thereafter, upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed bilateral shin disability. 

The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed.  The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, to specifically include a bone scan of his bilateral shins.  

After eliciting a full history from the Veteran, conducting a complete review of the claims file (including all available Service Treatment Records (STRs) and VA medical treatment records), performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner(s) should diagnose and describe in detail all current disorders affecting the Veteran's shins found to be present.

As to each shin disability identified on examination or diagnosed during the pendency of the claim, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such condition had its clinical onset during active service or is related to any in-service disease, event, or injury.

*  For the purpose of rendering this opinion, the examiner(s) should consider and address the Veteran's STRs reflecting in-service treatment for and diagnoses of bilateral shin splints.  Additionally, the examiner(s) should accept as true the Veteran's statements and testimony concerning the in-service origin of his bilateral shin disability and that he has had continuing shin symptoms since that time.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In this regard, the Board emphasizes that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology and medical history must be specifically acknowledged and considered in formulating any opinions concerning the onset and severity of his disability.  If such reports are rejected by the examiner(s), a reason for doing so must be provided.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor it as it is to find against it.

3.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

